FILED
                            NOT FOR PUBLICATION
                                                                             FEB 7 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MENELIK ZEWDU,                                   No.   18-70309

              Petitioner,                        Agency No. A077-763-078

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 5, 2020**
                                Seattle, Washington

Before: M. SMITH and N.R. SMITH, Circuit Judges, and TUNHEIM,*** District
Judge.

      Menelik Zewdu, a native and citizen of Ethiopia, petitions for review of the

Board of Immigration Appeals (“BIA”) order denying his motion to reopen

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
removal proceedings based on materially changed country conditions. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

deny the petition for review.

      The BIA did not abuse its discretion in concluding that Zewdu failed to

demonstrate materially changed country conditions in Ethiopia to qualify for the

exception to the time limit for filing motions to reopen. See 8 U.S.C.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). Zewdu presented evidence of

escalated violence in Ethiopia against Oromo and Amhara individuals and

evidence that he had participated in political demonstrations in the United States.

However, the BIA’s conclusion that the new evidence did not demonstrate prima

facie eligibility for asylum, withholding of removal, or relief under the Convention

Against Torture (“CAT”) was not “illogical, implausible, or without support in

inferences that may be drawn from the record.”1 United States v. Hinkson, 585

F.3d 1247, 1263 (9th Cir. 2009) (en banc).




      1
      On appeal, Zewdu argues that the BIA “ignored and failed to analyze the
documentary evidence he submitted in support of his [CAT] claim.” We disagree.
The BIA properly considered the arguments and evidence submitted in support of
Zewdu’s CAT claim.
                                          2
      First, the BIA did not improperly discount the affidavits submitted in

support of Zewdu’s motion to reopen with regard to (1) Zewdu’s political activity,

(2) the conditions in Ethiopia, or (3) the extent to which Oromo and Amhara

individuals are targeted. See Avagyan v. Holder, 646 F.3d 672, 678-79 (9th Cir.

2011). To the contrary, the BIA accepted the evidence submitted as true, but

concluded that the evidence was insufficient to establish that the Ethiopian

government would target him. Second, Zewdu failed to produce evidence of an

individual risk or harm.2 Notably, Zewdu did not present any new evidence of

threats to him or his family. Finally, the worsening conditions did not materially

affect Zewdu’s claim for asylum based on his political opinion and ethnicity.

Despite worsened human rights conditions in Ethiopia, Zewdu failed to produce

sufficient evidence to show that his circumstances have materially changed since

his previous proceeding.



      2
        Zewdu argues that the BIA should have considered his claim as one of a
pattern and practice of persecution, thereby lessening the threat of individual
persecution he needs to establish. However, the BIA properly rejected any claim
that Zewdu was a member of a disfavored group or that there was a pattern or
practice of persecution. See Wakkary v. Holder, 558 F.3d 1049, 1061 (9th Cir.
2009). Even though the record shows the Ethiopian government targets politically
active Oromo and Amhara citizens, this evidence is insufficient to establish a
pattern and practice of persecution. See id. at 1060-62 (holding that widespread
discrimination was insufficient to show pattern and practice of persecution even
where there were some incidents of persecution).
                                          3
PETITION FOR REVIEW DENIED.




                       4